Opinion by
Wright, J.,
Agnes Herko was last employed by Birch Brothers, Johnstown, Pennsylvania, as a sewing machine operator. Her final day of work was August 18, 1961. Her application for benefits was disallowed by the Bureau of Employment Security, the Referee, and the Board of Review on the ground that she had voluntarily terminated her employment without cause of a necessitous and compelling nature, and that she was therefore disqualified under the provisions of Section 402(b) of the Unemployment Compensation Law. Act of December 5, 1936, P. L. (1937 ) 2897, 43 P.S. 751 et seq. This appeal followed.
The Board’s decision was based upon the following finding of fact: “3. On August 18, 1961, the claimant terminated her employment because she was dissatisfied with her wage rate”. This finding is fully supported by claimant’s statement at her original interview, and by her testimony at the hearing before the Referee. Findings of fact made by the compensation authorities, if supported by the evidence, are conclusive upon ap*242peal: Cochran Unemployment Compensation Case, 197 Pa. Superior Ct. 149, 177 A. 2d 26. Dissatisfaction concerning earnings does not place an employe in the position of being compelled to quit: Mollo Unemployment Compensation Case, 186 Pa. Superior Ct. 86, 140 A. 2d 354; Davis Unemployment Compensation Case, 195 Pa. Superior Ct. 361, 171 A. 2d 558.
It is contended on this appeal that claimant actually quit because of a “hazardous working condition”. Claimant attempted to support this theory at the remand hearing. However, the Board was not required to accept her testimony, Novak Unemployment Compensation Case, 193 Pa. Superior Ct. 49, 164 A. 2d 17, particularly in view of her prior statements. The record clearly discloses that claimant was not laid off or discharged, and that continuing work was available. She therefore had the burden to justify her voluntary termination of employment: Rosell Unemployment Compensation Case, 184 Pa. Superior Ct. 556, 135 A. 2d 769. We find no capricious disregard of competent evidence in the Board’s refusal to find that she had met that burden. Cf. Sable Unemployment Compensation Case, 197 Pa. Superior Ct. 177, 177 A. 2d 115.
Decision affirmed.